Title: From George Washington to Lamar, Hill, Bisset, & Company, 1 September 1785
From: Washington, George
To: Lamar, Hill, Bisset, & Company



Gentn
Mount Vernon 1st Septr 1785.

I am honored with your favor of the 22d of June. As I have been very unlucky hitherto, in the transportation of Wine (in the common Craft of the Country) from one port, or one from one river to another; I had rather the old Madeira ordered by

Mr Hill for my use should remain with you (as I am not in immedate want) until a conveyance may offer directly to Alexandria. But if this is not likely to happen soon, & you should think it safe to Ship it to the address of Doctr Taylor of Norfolk; I should be glad in that case, to have it well secured against adulteration; for I had rather lose the whole, than to have part taken out & the deficiency supplied with water—which is too common a practice with the river Skippers. Or if neither of these is done, I would next pray that Doctr Taylor may be requested to detain the Wine in his cellar until a conveyance; on which he can rely, may offer to Alexandria, or to my house which is nine miles below on the bank of the River. I am Gentlemen Your most Obt Servt

G. Washington

